Investor Relations: Deborah Abraham Vice President, Investor Relations (212) 287-8289 FOR IMMEDIATE RELEASE WARNACO REPORTS FOURTH QUARTER AND FISCAL 2011 RESULTS Company Provides Guidance for Fiscal 2012 NEW YORK – February 28, 2012 The Warnaco Group, Inc. (NYSE: WRC) today reported results for the fourth quarter and fiscal year ended December 31, 2011. For the year: · Net revenues were $2.5 billion, up 9.5% from the prior year · International net revenues increased 17% from the prior year · Direct-to-consumer net revenues increased 28%, including an increase of 4% in comparable store sales, from the prior year · Gross margin decreased 60 basis points from the prior year to 44% of net revenues · Selling, general and administrative (SG&A) expense as a percentage of net revenues increased 60 basis points from the prior year to 34% · Restructuring expense was $60.9 million (including $40.0 million of non-cash charges) · Income per diluted share from continuing operations declined 6% to $3.01 compared to $3.19 in the prior year o Income per diluted share from continuing operations on an adjusted, non-GAAP, basis increased 11% to $3.96 in fiscal 2011 compared to $3.57 in fiscal 2010 (both of which exclude restructuring expense, pension expense, certain tax-related items and other items) · The Company purchased 4.3 million shares of its common stock for approximately $217.1 million pursuant to its share repurchase programs For the fourth quarter: · Net revenues were $614.7 million, up 4% from the prior year quarter · Gross margin increased 60 basis points from the prior year quarter to 44% of net revenues · SG&A as a percentage of net revenues decreased 60 basis points from the prior year quarter to 34% · Restructuring expense was $41.9 million (including $38.9 million of non-cash charges) · Loss per diluted share from continuing operations was ($0.16) compared to income per diluted share from continuing operations of $0.61 in the prior year quarter. o Income per diluted share from continuing operations on an adjusted, non-GAAP, basis increased 31% to $0.97 compared to $0.74 in the prior year quarter (both of which exclude restructuring expense, pension expense, certain tax-related items and other items) The accompanying tables provide a reconciliation of actual results to the adjusted results. The Company believes it is valuable for users of the Company's financial statements to be aware of the adjusted financial information, as management uses such measures to evaluate the operating performance of the Company's continuing businesses on a comparable basis and to make operating and strategic decisions.In addition, the Company uses performance targets based, in part, on non-GAAP income from continuing operations and non-GAAP operating income as a component of the measurement of certain kinds of employee incentive compensation. "Fiscal 2011 was another successful year for Warnaco," commented Helen McCluskey, the Company's President and Chief Executive Officer."We remained focused on our key strategic initiatives, growing our Calvin Klein® businesses, expanding our international reach, building our direct-to-consumer platform and improving the profitability of our Heritage brands. Our net revenue results, 12% growth in Calvin Klein, 17% growth in international and a 28% increase in direct-to-consumer businesses, demonstrate the strength of our brands and our diversified global business model." "We look forward to building on our strengths and positioning the business for the future.While we incurred significant restructuring charges in fiscal 2011 to reorganize our business, including a fourth quarter charge related to the expected transition out of our European CK/Calvin Klein bridge business, we will now focus our resources on our global Calvin Klein Jeans and Calvin Klein Underwear businesses which we believe present greater opportunities for profitable growth." "I am pleased with all we accomplished this year and I am proud to take the helm of Warnaco as we s in the Company’s business. In addition, the Company uses performance targets based, in part, on this non-GAAP measure as a component of the measurement of employee incentive compensation. Management does not, nor should investors, consider this non-GAAP financial measure in isolation from, or as a substitute for, financial information prepared in accordance with GAAP.
